DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In particular, claim 1 includes the language “removing the first set of pins from a rod”, without clarifying the pins are attached to the rod during the wrapping of wires on the pins. An essential feature of the disclosed invention is the rod having pins therein, the wires being wound on the pins. As currently claimed, however, the claimed rod could be any other rod, unrelated to the winding of wires onto the pins. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes (US7915779) in view of Fougere (US5606791).
Hawes reads on the claims as follows (limitations not disclosed by Hawes are crossed out, below):
Claim 1. A method of manufacturing a motor for a surgical instrument, the method comprising: 
wrapping a first set of wires on a first and second set of pins (22; see the two sets of pins in Fig. 2) to form a first coil (16) in a first phase set; 
wrapping the first set of wires on the first and second sets of pins to form a second coil (18) in the first phase set; 
removing the first set of pins from a rod; removing the second set of pins from the rod (see Figs. 2 and 3; clearly, the coil cannot be removed from the rod without removing the pins);




Claim 2. The method of claim 1, further comprising inserting the first phase set having the first and second coils into a motor housing (34 or the medical equipment; see “suitable for use in handheld medical equipment” in col. 2, lns. 23-26) of the surgical instrument.
Claim 3. The method of claim 1, further comprising removing the first and second coils of the first phase set from the rod. See Fig. 3.
Claim 5. 
Claim 6. The method of claim 1, further comprising wrapping a second set of wires on the first and second set of pins to form a second phase set having a third coil and a fourth coil (see col. 2, ln. 66 to col. 3, ln. 2). 
Claim 9. The method of claim 1, wherein the first coil is 180° out-of-phase from the second coil relative to the rod (see Fig. 2). 
Hawes discloses the claimed invention, except for the limitations crossed-out limitations.
Fougere discloses a method of making a slotless electric motor in which wire having a bonding agent applied thereto is disposed on a mandrel (100) to form coils. The bonding agent is non-tacky at room temperature, but can tack the wire at moderate temperatures and revert to a non-tacky state, whereas at elevated temperatures it is cured to its thermoset condition (see col. 5, lns. 52-63 and col. 6, lns. 10-26). When inserting the winding into the back iron stator shell, the windings are outwardly compressed against the shell to increase the conductor packing density. Heat can also be applied so that heat and pressure can temporarily convert the adhesive to the plastic state. See step “i.” in col. 10. 
Hawes does not disclose how the coils are disposed into the stator ring 34. In view of the teachings of Fougere, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize as the wire for the coils of Hawes a wire having a bonding agent as disclosed by Fougere, to insert the winding into the stator ring 34, followed by compressing to increase the packing density and heating to bond the wires together. Because the winding is compressed by applying a force radially outwardly, this also results in the stator ring being compressed. Therefore, the stator ring is the claimed sleeve.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawes in view of Fougere and further in view of Gabrys (US2008/0231131A1).
Hawes and Fougere together render obvious the claimed invention, except for the first set of wires comprising at least three wires. 
However, it is known in the art to utilize Litz wire (i.e. formed of multiple individual conductors) instead of a solid wire, in forming a coil, in order to reduce winding losses and facilitate winding due to reduced bending stiffness. See 119 and 123 in Fig. 4; see para. [0017].
In view of the teachings of Gabrys, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Litz wire to form the coils of Kim, for the same benefit as disclosed by Gabrys.
Claim 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes in view of Fougere, and further in view of Rasberry (US5740600).
Hawes and Fougere together render obvious the claimed invention, except for the limitations of claims 7, 10 and 11. Regarding claim 8, Hawes discloses wrapping a third set of wires on the first and second set of pins to form a third phase set having a fifth coil and a sixth coil (see col. 2, ln. 66 to col. 3, ln. 2).
Rasberry teaches the concept of forming windings for an electrical machine from wire which has been coated with a temperature-activated adhesive (see col. 3, ln. 29) and heat-bonding the coils of wire by passing an electric current through them (see col. 4, ln. 55 to col. 5, ln. 13). Rasberry teaches monitoring, using an infrared sensor (60), a temperature of the winding during fusing and controlling an amount of current supplied to the winding wire based on the temperature (control unit 50 adjusts the current based on the current winding temperature, winding resistance, temperature coefficient of the wire, and the temperature at which the adhesive is activated; see col. 4, ln. 51 to col. 5, ln. 8; when the bonding temperature is reached, the power supply is cut off; see col. 5, lns. 45-56).
Hawes as modified in view of Fougere utilizes a heat-activated adhesive, but Fougere does not give further details regarding the heating process. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to heat and fuse the wires by passing current therethrough, as taught by Rasberry, as a matter of using a known technique to improve a similar device 
Regarding claim 10, although Rasberry teaches the use of an IR temperature sensor to measure the temperature of the winding, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the process of Rasberry using an alternative conventional temperature sensor, such as a thermocouple, as a matter of performing a simple substitution of one conventional element for another to yield predictable results. 
Regarding claim 11, Rasberry measures the resistance prior to heating, and teaches the controller is “responsive to resistance fluctuations in the electrical wire indicative of shorts and faults during the application of said predetermined current” (see claim 28). This implies that the resistance is constantly being measured, until the process is complete, and that the resistance value is compared to the initial measurement. This is deemed to read on claim 11. However, if Applicant disagrees, it is nevertheless deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a final measurement of the coil wire resistance, after manufacturing, comparing it with the initially-measured resistance, for example as a routine quality control operation prior to performing further manufacturing steps, as it is known to check if a manufactured product meets the intended performance parameters. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 10,923,977. Although the claims at issue are not identical, they are patent claims 10-18 and 20 anticipate application claims 1-7 and 9-11; patent claim 19 in view of patent claim 16 renders obvious application claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729